DETAILED ACTION
This office action is in response to amendments filed on 12/14/2021. Claims 1, 4, 10, 12, 17 are amended, claims 2, 3, 15 and 16 are canceled, and claim 21 is added. The amendments place the application in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The amended independent claims 1 and 12 recite “wherein the step of determining the error rate of the plurality of converted words according to the sentence and the theme vocabulary-semantic relationship data set comprises determining that the sentence has one or more sub-sentences; Page 2 of 13Application No. 16/701,002Attorney Docket Number T1213.10862US01Responsive to Office Action dated September 16, 2021 for each of the one or more sub-sentences, determining a uniform theme proportion of the sub-sentence according to the theme vocabulary-semantic relationship data set; and obtaining the error rate according to the uniform theme proportion of each of the one or more sub-sentence.” The teachings to the indicated allowable subject matter are in the reference Hoffmeister which cites “Col 20 ll 39-52 To confirm whether a sentence is correct, the final set of hierarchical features may be input into and classified by a DNN following the encoder/classifier approach.” This reference does not teach uniform theme proportion.
For at least the aforementioned rationale, Hoffmeister’s teachings fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent claims 1 and 12 as specifically recited. Similarly, claims  dependent from claim 1, 4-9 and 11, 13, 14, 17-

The independent claims 10,  21 recite “ when the number is one or more, further determining whether the value of the end position is equal to M; and when the value of the end position is not equal to M, setting a sum of the value of the end position and the value of the head position to be a new value of the head position, setting the value of the end position to be M, and re-executing the step of determining the number of prestored alphabet groups, which match the alphabet group, in the multi-lingual vocabulary.”  The teachings to the indicated allowable subject matter are in the cited reference Yeh which cites “([0058] Each word in a phrase is assigned a feature if the phrase has an exact match in the dictionary. The features are of the form bY, iY, eY, and represent the beginning, middle, and end of a phrase of type Y, respectively.” Yeh does not teach when the value of the end position is not equal to M, setting a sum of the value of the end position and the value of the head position to be a new value of the head position.
For at least the aforementioned rationale, Yeh’s teachings fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent claims 1 and 12 as specifically recited. 
Claims 1, 4-11, 13, 14, 17-21 are allowed in this Office Action
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kusumoto (US 20030088399 A1) teaches “[0004] A channel selecting apparatus utilizing speech recognition according to a prior art example 1 is explained. First, an operator inputs speech through a microphone to the channel selecting apparatus according to the prior art example 1, and inputs a unit of language which is to be correlated with the speech on a key board for instance. The channel selecting apparatus according to the prior art example 1 generates a dictionary in which voices and units of language are correlated with each other. After generating the dictionary, as the operator utters speech, the channel selecting apparatus according to the prior art example 1 selects a unit of language which is similar to the speech from the dictionary and recognizes that the speech is thus selected unit of language.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        


/HUYEN X VO/Primary Examiner, Art Unit 2656